                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   EDWARD RIVEIRA, JR., et al.,                            CASE NO. C18-1211-JCC
10                             Plaintiffs,                   ORDER
11          v.

12   SCOTT DRESCH, in his individual capacity,
     and DOES 1-10,
13
                               Defendants.
14

15
            This matter comes before the Court on Plaintiffs’ ex parte motion for an extension of
16
     time to serve the United States pursuant to Federal Rule of Civil Procedure 4(i)(4)(B) (Dkt. No.
17
     18). Having thoroughly considered the motion and the relevant record, the Court finds oral
18
     argument unnecessary and hereby GRANTS the motion for the reasons explained herein.
19
     I.     BACKGROUND
20
            Plaintiffs filed their complaint on August 16, 2018, and filed an amended complaint on
21
     October 15, 2018. (Dkt. Nos. 1, 10.) On October 31, 2018, Plaintiff served Defendant Dresch, an
22
     Internal Revenue Service officer sued in his individual capacity for acts that occurred in
23
     connection with his employment as a federal employee. (Dkt. Nos. 18, 19-2.) On December 14,
24
     2018, Plaintiffs discovered they had not properly served the United States. (Dkt. No. 18.) On
25
     December 17, Plaintiffs served the United States Attorney for the Western District of
26


     ORDER
     C18-1211-JCC
     PAGE - 1
 1   Washington via hand delivery and via certified U.S. Mail addressed to the civil-process law

 2   clerk, and served the United States Attorney General via certified U.S. Mail. (Dkt. Nos. 18, 19-

 3   4.) Plaintiff moves for an extension of time to comply with Federal Rule of Civil Procedure

 4   4(i)(3) pursuant to Federal Rule of Civil Procedure 4(i)(4)(B). (Dkt. No. 18.)

 5   II.     DISCUSSION

 6           “To serve a United States officer or employee sued in an individual capacity for an act or

 7   omission occurring in connection with duties performed on the United States’ behalf[,] . . . a

 8   party must serve the United States and also serve the officer or employee . . . .” Fed. R. Civ. P.
 9   4(i)(3). To serve the United States, a party must “deliver a copy of the summons and of the
10   complaint to the United States attorney for the district where the action is brought . . . or . . . send
11   a copy of each by registered mail to the civil-process clerk at the United States attorney’s
12   office[,]” and “send a copy of each by registered or certified mail to the Attorney General of the
13   United States at Washington, D.C. . . . .” Fed. R. Civ. P. 4(i)(1)(A)–(B).
14           Generally, a defendant must be “served within 90 days after the complaint is filed . . . .”
15   Fed. R. Civ. P. 4(m). But “[t]he court must allow a party reasonable time to cure its failure to . . .
16   serve the United States under Rule 4(i)(3), if the party has served the United States officer or
17   employee.” Fed. R. Civ. P. 4(i)(4)(B). The Ninth Circuit construes Federal Rule of Civil
18   Procedure 4 liberally and flexibly. Borzeka v. Heckler, 739 F.2d 444, 447 (9th Cir. 1984). “A

19   reasonable time to effect service on the United States must be allowed after the failure is pointed

20   out.” Fed. R. Civ. P. 4 advisory committee’s note to 2000 amendment.

21           In this case, Plaintiffs properly served Defendant Dresch within 90 days from the filing of

22   the complaint. (Dkt. Nos. 1, 19-2.) Plaintiffs failed to serve the United States in accordance with

23   Federal Rule of Civil Procedure 4(i)(1)(A)–(B), and discovered their error on December 14,

24   2018. (Dkt. No. 18.) As Plaintiffs properly served Defendant Dresch, the United States employee

25   sued in his individual capacity in this case, the Court must allow Plaintiffs reasonable time to

26   cure their failure to serve the United States. Fed. R. Civ. P. 4(i)(4)(B).


     ORDER
     C18-1211-JCC
     PAGE - 2
 1   III.   CONCLUSION

 2          For the foregoing reasons, Plaintiffs’ motion for an extension of time to comply with

 3   Federal Rule of Civil Procedure 4(i)(3) (Dkt. No. 18) is GRANTED. The deadline for Plaintiffs

 4   to serve the United States in accordance with Federal Rule of Civil Procedure 4(i)(3) is

 5   EXTENDED to January 4, 2019.

 6          DATED this 20th day of December 2018.




                                                          A
 7

 8
 9
                                                          John C. Coughenour
10                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1211-JCC
     PAGE - 3
